United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 14, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-51097
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

RUBEN MEDINA

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-03-CR-05-ALL
                       --------------------

Before KING, Chief Judge, and BARKSDALE and DeMOSS, Circuit
Judges.

PER CURIAM:*

     Ruben Medina was convicted of conspiracy to possess with

intent to distribute, and possession with intent to distribute,

50 kilograms or more of marijuana, in violation of 21 U.S.C.

§§ 841(a)(1) and 846.   He argues that the district court

committed reversible error when it refused his request for a jury

instruction on withdrawal from the conspiracy.

     Viewing the evidence in the light most favorable to Medina,

we conclude that there was a sufficient evidentiary foundation

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-51097
                                  -2-

for a jury instruction on withdrawal.       United States v. Dixon,

185 F.3d 393, 402 (5th Cir. 1999).    Specifically, Medina’s

testimony and the testimony of Marcos Medina constituted

sufficient evidence that Medina committed affirmative acts

inconsistent with the object of the conspiracy and that he

communicated those acts in a manner reasonably calculated to

reach the conspirators.     United States v. Puig-Infante, 19 F.3d
929, 945 (5th Cir. 1994).

     Because the record sufficiently supports the defensive

theory of withdrawal from the conspiracy to entitle Medina to a

jury instruction on withdrawal, we VACATE his conspiracy

conviction and REMAND this matter for further proceedings.

United States v. John, 309 F.3d 298, 304 (5th Cir. 2002).

     VACATED and REMANDED.